Exhibit 10.33

 

AMENDMENT NO. 1 TO OFFICE LEASE

 

This AMENDMENT NO. 1 TO OFFICE LEASE (this “Amendment”) is dated as of this 20th
day of October, 2000 by and between MARRIOTT PLAZA ASSOCIATES L.P., a California
limited partnership (“Landlord”), and COMMERCE ONE, INC., a Delaware corporation
(successor-in-interest to Commercebid.com) (“Tenant”).

 

RECITALS

 

A.            Landlord and Commercebid.com entered into that certain Office
Lease dated August 30, 1999 (the “Lease”) for premises consisting of
approximately 10,029 rentable square feet (the “Original Premises”) with a
street address of 2901 Tasman Drive, Suite 211, Santa Clara, California, and
more particularly described in the Lease;

 

B.            On November 12, 1999, Tenant succeeded to the interest of
Commercebid.com as tenant under the Lease.

 

C.            Landlord has agreed to (i) lease to Tenant certain additional
suites in the Building and (ii) to grant to Tenant options to lease certain
additional suites in the Building.  Tenant has agreed to lease certain premises
in the Building should Landlord make such premises available within the time
periods described in this Amendment.

 

D.            Landlord and Tenant desire to amend the Lease on the terms and
conditions set forth herein.  Capitalized terms used in this Amendment and not
otherwise defined shall have the meanings assigned to them in the Lease.

 

AGREEMENT

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows:

 

1.             Additional Definitions.  The following paragraphs shall be added
to the end of Article 1 of the Lease:

 

1.1          The term “Additional Suite” shall mean any suite constituting a
portion of the Expansion Premises (defined below).

 

1.2          The term “Expansion Premises” shall mean Suites 101, 106, 107, and
212 of the Building, which respectively are comprised of approximately 7,831,
4,547, 5,606 and 8,588 square feet.

 

1.3          The term “First Option Space” shall mean Suite 205 of the Building,
which is comprised of approximately 8,280 rentable square feet.

 

1.4          The term “Second Option Space” shall mean Suite 201 of the
Building, which is comprised of approximately 6,191 rentable square feet.

 

1

--------------------------------------------------------------------------------


 

1.5          The term “Must Take Space” shall mean Suite 220 of the Building,
which is comprised of approximately 2,226 rentable square feet.

 

2.             Premises.  Each Additional Suite, the First Option Space, the
Second Option Space and the Must-Take Space shall be delivered by Landlord to
Tenant in accordance with the provisions in Sections 7, 8, 9 and 10 below, and
once so delivered shall be deemed part of the Premises for all purposes under
the Lease.

 

3.             Base Year.  Base Year, as set forth in the Basic Lease
Information, is deleted and replaced with the following:  “Base Year for the
Expansion Premises, First Option Space, Second Option Space and the Must-Take
Space shall be calendar year 2001.  Base Year for the Original Premises shall be
calendar year 1999 until October 1, 2004, when Base Year for the Original
Premises for the remainder of the Lease Term shall be calendar year 2001.”

 

4.             Lease Term Expiration Date.  The Term Expiration Date, as set
forth in the Basic Lease Information, is deleted and replaced with the
following: “February 28, 2006.”

 

5.             Security Deposit.  The Security Deposit set forth in the Basic
Lease Information (“Original Security Deposit”) is hereby increased to $125,000
(“New Security Deposit”).  The difference between the Original Security Deposit
and the New Security Deposit (consisting of $37,747.70) shall be delivered to
Landlord within five (5) business days after full execution of this Lease.  In
addition, Section 5 of the Lease is amended as follows:

 

5.1          The penultimate sentence of Section 5 is deleted and replaced with
the following: “Tenant specifically grants to Landlord (and Tenant hereby waives
the provisions of California Civil Code Section 1950.7 to the contrary) a period
of sixty (60) days following a surrender of the Premises by Tenant to Landlord
within which to inspect the Premises, make required restorations and repairs,
receive and verify workmen’s billings therefor, and prepare a final accounting
with respect to the Security Deposit.”

 

5.2          The following is hereby added to the end of Section 5:

 

Tenant may deliver to Landlord a clean, unconditional, irrevocable, transferable
letter of credit in lieu of cash for the New Security Deposit (the “Letter of
Credit”) in form and issued by a financial institution (“Issuer”) satisfactory
to Landlord in its sole discretion, substantially in the form attached as
Exhibit A.  The Letter of Credit shall permit partial draws, and provide that
draws thereunder will be honored upon presentation by Landlord.  The Letter of
Credit shall have an expiration period of one (1) year but shall automatically
renew by its terms unless affirmatively cancelled by either Issuer or Tenant, in
which case Issuer must provide Landlord thirty (30) days prior written notice of
such expiration or cancellation.  The Letter of Credit shall remain in effect
until four (4) months after the Lease Expiration Date.  Any amount drawn under
the Letter of Credit shall be held or used by Landlord in accordance with this
Article 5 of the Lease.  If the Tenant fails to renew or replace the Letter of
Credit as required under this Lease at least thirty (30) days before its stated
expiration date, Landlord may draw upon the entire amount of the Letter of
Credit.  No fees

 

2

--------------------------------------------------------------------------------


 

applicable to the Letter of Credit shall be charged to Landlord.  In the event
Tenant delivers a Letter of Credit to Landlord in the full amount of the New
Security Deposit, Landlord shall return any unapplied amount of the Original
Security Deposit to Tenant within 10 business days thereafter.

 

6.             Base Rent for Original Premises.  The following paragraph is
hereby added to the Lease as Paragraph 3(g).

 

6.1          Base Rent for the Original Premises shall increase to $73,312
($7.31 per rentable square foot per month) as of October 1, 2004 and to
$76,220.40 ($7.60 per rentable square foot per month) as of March 1, 2005.

 

7.             Expansion Premises.  The following paragraphs are hereby added to
the Lease as Paragraphs 46.1 through 46.4.

 

7.1          Suite 101.

 

(a)           Landlord shall deliver to Tenant Suite 101 on October 1, 2000;
provided, however, that if Landlord, for any reason whatsoever beyond Landlord’s
reasonable control, cannot deliver possession of Suite 101 to Tenant on the date
set forth in this Section 7.1, this Lease shall not be void or voidable as to
Suite 101 or any of the Premises, nor shall Landlord be liable to Tenant for any
loss or damage resulting therefrom, but in that event, rental shall be waived
for the period between the commencement of the applicable term and the time when
Landlord can deliver possession.  In the event Tenant occupies any part of Suite
101 prior to the applicable Commencement Date, Tenant shall commence paying Base
Rent as of such date for Suite 101 or the portion thereof so occupied.

 

(b)           The lease by Landlord to Tenant of Suite 101 shall be on the
following terms:  (i) the Commencement Date shall be forty-five (45) days after
Suite 101 is delivered to Tenant and (ii) Base Rent shall be $48,943.75 per
month and shall be increased pursuant to Section 12 below.

 

7.2          Suite 106.

 

(a)           Landlord shall deliver to Tenant Suite 106 thirty (30) days after
the date of this Amendment; provided, however, that if Landlord, for any reason
whatsoever beyond Landlord’s reasonable control, cannot deliver possession of
Suite 106 to Tenant on the date set forth in this Section 7.2, this Lease shall
not be void or voidable as to Suite 106 or any of the Premises, nor shall
Landlord be liable to Tenant for any loss or damage resulting therefrom, but in
that event, rental shall be waived for the period between the commencement of
the applicable term and the time when Landlord can deliver possession.  In the
event Tenant occupies any part of Suite 101 prior to the applicable Commencement
Date, Tenant shall commence paying Base Rent as of such date for Suite 106 or
the portion thereof so occupied.

 

(b)           The lease by Landlord to Tenant of Suite 106 shall be on the
following terms: (i) the Commencement Date shall be forty-five (45) days after
Suite 106 is delivered to Tenant and (ii) Base Rent shall be $28,418.75 per
month and shall be increased pursuant to Section 12 below.

 

3

--------------------------------------------------------------------------------


 

7.3          Suite 107.

 

(a)           Landlord shall deliver to Tenant Suite 107 on February 1, 2001;
provided, however, that if Landlord, for any reason whatsoever beyond Landlord’s
reasonable control, cannot deliver possession of Suite 107 to Tenant on the date
set forth in this Section 7.3, this Lease shall not be void or voidable as to
Suite 107 or any of the Premises, nor shall Landlord be liable to Tenant for any
loss or damage resulting therefrom, but in that event, rental shall be waived
for the period between the commencement of the applicable term and the time when
Landlord can deliver possession.  In the event Landlord is unable to deliver
possession of Suite 107 by June 1, 2001, Tenant shall have the right to
terminate its obligation to lease Suite 107 by written notice to Landlord given
no later than June 10, 2001.  In the event Tenant occupies any part of Suite 107
prior to the applicable Commencement Date, Tenant shall commence paying Base
Rent as of such date for Suite 107 or the portion thereof so occupied.

 

(b)           The lease by Landlord to Tenant of Suite 107 shall be on the
following terms:  (i) the Commencement Date shall be forty-five (45) days after
Suite 107 is delivered to Tenant and (ii) Base Rent shall be $35,037.50 per
month and shall be increased pursuant to Section 12 below.

 

7.4          Suite 212.

 

(a)           Landlord shall deliver to Tenant Suite 212 on February 1, 2001;
provided, however, that if Landlord, for any reason whatsoever beyond Landlord’s
reasonable control, cannot deliver possession of Suite 212 to Tenant on the date
set forth in this Section 7.4, this Lease shall not be void or voidable as to
Suite 212 or any of the Premises, nor shall Landlord be liable to Tenant for any
loss or damage resulting therefrom, but in that event, rental shall be waived
for the period between the commencement of the applicable term and the time when
Landlord can deliver possession.  In the event Tenant occupies any part of Suite
212 prior to the applicable Commencement Date, Tenant shall commence paying Base
Rent as of such date for Suite 212 or the portion thereof so occupied.

 

(b)           The lease by Landlord to Tenant of Suite 212 shall be on the
following terms:  (i) the Commencement Date shall be forty-five (45) days after
Suite 212 is delivered to Tenant and (ii) Base Rent shall be $53,675 per month
and shall be increased pursuant to Section 12 below.

 

8.             First Option Space.  The following paragraphs are hereby added to
the Lease as Paragraphs 47.1 and 47.2.

 

8.1          So long as Tenant (or a permitted or approved assignee or
sublessee) is the Tenant hereunder as of its exercise of the expansion option
granted herein, and subject to the conditions set forth below, Tenant shall have
one option to lease from Landlord (the “First Expansion Option”) the First
Option Space, subject to the following conditions:

 

(a)           The First Expansion Option shall be exercised, if at all, by
written notice of exercise given to Landlord by Tenant no later than March 15,
2001;

 

4

--------------------------------------------------------------------------------


 

(b)           Notwithstanding anything to the contrary contained herein, if
Tenant is in default under any of the material terms, covenants or conditions of
this Lease at the time Tenant exercises the First Expansion Option, Landlord
shall have, in addition to all of Landlord’s other rights and remedies provided
in this Lease, the right to terminate such First Expansion Option upon notice to
Tenant.

 

8.2          In the event the First Expansion Option is exercised in a timely
fashion, Landlord and Tenant shall enter into an amendment to the Lease, which
amendment shall be upon all of the terms and conditions of the Lease, including,
without limitation, a term expiring on the Term Expiration Date, first month’s
prepaid rent, forty-five (45) day early delivery date prior to rent and lease
commencement, and options to extend; provided, however, that (i) the Base Rent
for the First Option Space shall be $53,820 ($6.50 per rentable square foot per
month) subject to the rental increases set forth in Section 12 below, and (ii)
the lease term shall commence forty-five (45) days after the delivery date,
which delivery date shall be July 17, 2001; provided, however, that if Landlord,
for any reason whatsoever beyond Landlord’s reasonable control, cannot deliver
possession of the First Option Space to Tenant on the date set forth in this
Section 8.2, this Lease shall not be void or voidable as to the First Option
Space or any of the Premises, nor shall Landlord be liable to Tenant for any
loss or damage resulting therefrom, but in that event, rental shall be waived
for the period between the commencement of the applicable term and the time when
Landlord can deliver possession.  In the event Tenant occupies any part of First
Option Space prior to the applicable Commencement Date, Tenant shall commence
paying Base Rent as of such date for the First Option Space or the portion
thereof so occupied.

 

9.             Second Option Space.  The following paragraphs are hereby added
to the Lease as Paragraphs 48.1 and 48.2.

 

9.1          So long as Tenant (or a permitted or approved assignee or
sublessee) is the Tenant hereunder as of its exercise of the option granted
herein, and subject to the conditions set forth below, Tenant shall have one
option to lease from Landlord (the “Second Expansion Option”) the Second Option
Space, subject to the following conditions:

 

(a)           Tenant shall have exercised the Second Expansion Option by written
notice of exercise given to Landlord by Tenant no later than October 31, 2001.

 

(b)           Notwithstanding anything to the contrary contained herein, if
Tenant is in default under any of the material terms, covenants or conditions of
this Lease at the time Tenant exercises the Second Expansion Option, Landlord
shall have, in addition to all of Landlord’s other rights and remedies provided
in this Lease, the right to terminate such Second Expansion Option upon notice
to Tenant.

 

9.2          In the event the Second Expansion Option is exercised in a timely
fashion, Landlord and Tenant shall enter into an amendment to the Lease, which
amendment shall be upon all of the terms and conditions of the Lease including,
without limitation, a term expiring on the Term Expiration Date, first month’s
prepaid rent, forty-five (45) day early delivery date prior to rent and lease
commencement, and options to extend; provided, however, that (i) the Base Rent
for the Second Option Space shall be $41,789.25 ($6.75 per rentable square foot
per

 

5

--------------------------------------------------------------------------------


 

month), subject to the rental increases set forth in Section 12 below, and (ii)
the lease term shall commence forty-five (45) days after the delivery date,
which delivery date shall be March 1, 2002; provided, however, that if Landlord,
for any reason whatsoever beyond Landlord’s reasonable control, cannot deliver
possession of the Second Option Space to Tenant on the date set forth in this
Section 9.2, this Lease shall not be void or voidable as to the Second Option
Space or any of the Premises, nor shall Landlord be liable to Tenant for any
loss or damage resulting therefrom, but in that event, rental shall be waived
for the period between the commencement of the applicable term and the time when
Landlord can deliver possession.  In the event Tenant occupies any part of
Second Option Space prior to the applicable Commencement Date, Tenant shall
commence paying Base Rent as of such date for the Second Option Space or the
portion thereof so occupied.

 

10.          Must-Take Space.  The following paragraph shall be added to the
Lease as Paragraph 49.

 

10.1        Landlord shall have the right to deliver to Tenant the Must-Take
Space within twelve (12) months of delivery of possession to Tenant of Suite
212, provided Landlord gives Tenant 45 days prior written notice, and, if so
delivered, Tenant shall be obligated to lease the Must-Take Space from
Landlord.  In the event the Must-Take Space is delivered in a timely fashion,
Landlord and Tenant shall enter into an amendment to the Lease, which amendment
shall be upon all of the terms and conditions of this Lease including, without
limitation, a term expiring on the Lease Term Expiration Date, first month’s
prepaid rent, forty-five (45) day early delivery date prior to rent and lease
commencement, and options to extend; provided, however, that (i) the Base Rent
for the Must-Take Space shall be the greater of (a) $6.25 per rentable square
foot per month or (b) the Base Rent then payable for Suite 212, subject to the
rental increases set forth in Section 12 below, and (ii) the lease term shall
commence forty-five (45) days after the delivery date.

 

11.          Condition of Premises.  The following paragraph is hereby added to
the Lease as Paragraph 50.

 

11.1        Tenant hereby acknowledges that Tenant has inspected each of the
Additional Suites, the First Option Space, the Second Option Space and the
Must-Take Space and that Landlord shall deliver each such suite or space and all
Building or operating systems to Tenant (and Tenant hereby accepts them) in
their then “AS IS” condition, with all faults, subject to Landlord’s maintenance
and repair obligations under Section 18 (a) of the Lease.  Landlord makes no
representations or warranties to Tenant regarding the condition of the
Additional Suites, the First Option Space, the Second Option Space or the
Must-Take Space.

 

12.          Rent Increases.  The following paragraph is hereby added to the
Lease as Paragraph 51.

 

12.1        Base Rent for each Additional Suite, the First Option Space (if the
First Expansion Option is exercised by Tenant), and the Must-Take Space (if
commencing prior to March 1, 2002) shall be increased by four percent (4%) on
March 1, 2002 and each March 1st thereafter until the expiration or earlier
termination of the Lease.  Base Rent for the Second Option Space (if the Second
Expansion Option is exercised by Tenant) and the Must-Take Space

 

6

--------------------------------------------------------------------------------


 

(if commencing on or after March 1, 2002) shall be increased by four percent
(4%) on March 1, 2003 and each March 1st thereafter until the expiration or
earlier termination of the Lease.

 

13.          Option to Extend Term:  The following paragraphs are hereby added
to the Lease as Paragraphs 52.1 through 52.4.

 

13.1        So long as Tenant (or a permitted assignee or sublessee) is the
Tenant hereunder, Tenant shall have one option to extend the term of this Lease
with respect to the entirety of the Premises then subject to the Lease for a
period of three (3) years from the Lease Term Expiration Date (the “Extension
Period”), subject to the following conditions:

 

(a)           The option to extend shall be exercised, if at all, by written
notice of exercise given to Landlord by Tenant not more than twelve (12) months
nor less than nine (9) months prior to the Term Expiration Date;

 

(b)           Anything herein to the contrary notwithstanding, if Tenant is in
default under any of the material terms, covenants or conditions of the Lease,
either at the time Tenant exercises either extension option or on the
commencement date of the Extension Period then Landlord shall have, in addition
to all of Landlord’s other rights and remedies provided in this Lease, the right
to terminate such option to extend upon notice to Tenant.

 

13.2        In the event the applicable option is exercised in a timely fashion,
the Lease shall be extended for the term of the applicable extension period upon
all of the terms and conditions of this Lease, provided that the Base Rent for
the Extension Period shall be the “Fair Market Rent” for the Premises,
determined as set forth below, with annual increases as determined as part of
the process set forth below.

 

13.3        Within thirty (30) days after receipt of Tenant’s notice of
exercise, Landlord shall notify Tenant in writing of Landlord’s good faith
estimate of the Base Rent for the first year of the applicable extension period,
and Landlord’s estimate of annual increases, if any.  For purposes hereof, “Fair
Market Rent” shall mean collectively, (1) Base Rent for the first year of the
Extension Period and (2) the annual increases determined at the time Base Rent
for the first year is determined.  Within thirty (30) days after receipt of such
notice from Landlord, Tenant shall have the right either to (i) accept
Landlord’s estimate of Fair Market Rent or (ii) elect to arbitrate Landlord’s
estimate of Fair Market Rent, such arbitration to be conducted pursuant to the
provisions hereof.  Failure on the part of Tenant to require arbitration of Fair
Market Rent within such thirty (30) day period shall constitute acceptance of
the Fair Market Rent for the Extension Period as calculated by Landlord.  If
Tenant elects arbitration, the arbitration shall be concluded within ninety (90)
days after the date of Tenant’s election, subject to extension for an additional
thirty (30) day period if a third arbitrator is required and does not act in a
timely manner.  To the extent that arbitration has not been completed prior to
the expiration of any preceding period for which Base Rent has been determined,
Tenant shall pay Base Rent at the rate calculated by Landlord, with the
potential for an adjustment to be made once Fair Market Rent is ultimately
determined by arbitration.

 

13.4        In the event of arbitration, the judgment or the award rendered in
any such arbitration may be entered in any court having jurisdiction and shall
be final and binding

 

7

--------------------------------------------------------------------------------


 

between the parties. The arbitration shall be conducted and determined in the
County of Santa Clara in accordance with the then prevailing rules of the
American Arbitration Association or its successor for arbitration of commercial
disputes except to the extent that the procedures mandated by such rules shall
be modified as follows:

 

(a)           Tenant shall make demand for arbitration in writing within thirty
(30) days after service of Landlord’s determination of Fair Market Rent given
under Section 13.3 above, specifying therein the name and address of the person
to act as the arbitrator on its behalf. The arbitrator shall be qualified as a
real estate appraiser familiar with the Fair Market Rent of similar office space
in the Silicon Valley area who would qualify as an expert witness over objection
to give opinion testimony addressed to the issue in a court of competent
jurisdiction. Failure on the part of Tenant to make a proper demand in a timely
manner for such arbitration shall constitute a waiver of the right thereto.
Within fifteen (15) days after the service of the demand for arbitration,
Landlord shall give notice to Tenant, specifying the name and address of the
person designated by Landlord to act as arbitrator on its behalf who shall be
similarly qualified. If Landlord fails to notify Tenant of the appointment of
its arbitrator, within or by the time above specified, then the arbitrator
appointed by Tenant shall be the arbitrator to determine the issue.

 

(b)           In the event that two arbitrators are chosen pursuant to Section
13.4(a) above, the arbitrators so chosen shall, within fifteen (15) days after
the second arbitrator is appointed determine the Fair Market Rent.  If the two
arbitrators shall be unable to agree upon a determination of Fair Market Rent
within such fifteen (15) day period, they, themselves, shall appoint a third
arbitrator, who shall be a competent and impartial person with qualifications
similar to those required of the first two arbitrators pursuant to Section
13.4(a). In the event they are unable to agree upon such appointment within
seven (7) days after expiration of such fifteen (15) day period, the third
arbitrator shall be selected by the parties themselves, if they can agree
thereon, within a further period of fifteen (15) days. If the parties do not so
agree, then either party, on behalf of both, may request appointment of such a
qualified person by the then Chief Judge of the United States District Court
having jurisdiction over the County of Santa Clara, acting in his private and
not in his official capacity, and the other party shall not raise any question
as to such Judge’s full power and jurisdiction to entertain the application for
and make the appointment. The three arbitrators shall decide the dispute if it
has not previously been resolved by following the procedure set forth below.

 

(c)           Where an issue cannot be resolved by agreement between the two
arbitrators selected by Landlord and Tenant or settlement between the parties
during the course of arbitration, the issue shall be resolved by the three
arbitrators within fifteen (15) days of the appointment of the third arbitrator
in accordance with the following procedure.  The arbitrator selected by each of
the parties shall state in writing his determination of the Fair Market Rent
supported by the reasons therefor with counterpart copies to each party.  The
arbitrators shall arrange for a simultaneous exchange of such proposed
resolutions. The role of the third arbitrator shall be to select which of the
two proposed resolutions most closely approximates his determination of Fair
Market Rent. The third arbitrator shall have no right to propose a middle ground
or any modification of either of the two proposed resolutions. The resolution he
chooses as most closely approximating his determination shall constitute the
decision of the arbitrators and be final and binding upon the parties.

 

8

--------------------------------------------------------------------------------


 

(d)           In the event of a failure, refusal or inability of any arbitrator
to act, his successor shall be appointed by him, but in the case of the third
arbitrator, his successor shall be appointed in the same manner as provided for
appointment of the third arbitrator.  The arbitrators shall decide the issue
within fifteen (15) days after the appointment of the third arbitrator.  Any
decision in which the arbitrator appointed by Landlord and the arbitrator
appointed by Tenant concur shall be binding and conclusive upon the parties. 
Each party shall pay the fee and expenses of its respective arbitrator and both
shall share the fee and expenses of the third arbitrator, if any, and the
attorneys’ fees and expenses of counsel for the respective parties and of
witnesses shall be paid by the respective party engaging such counsel or calling
such witnesses.

 

(e)           The arbitrators shall have the right to consult experts and
competent authorities to obtain factual information or evidence pertaining to a
determination of Fair Market Rent, but any such consultation shall be made in
the presence of both parties with full right on their part to cross-examine. 
The arbitrators shall render their decision and award in writing with
counterpart copies to each party.  The arbitrators shall have no power to modify
the provisions of this Lease.

 

14.          Tenant Improvements. The following paragraph is hereby added to the
Lease as Paragraph 53.

 

14.1        Tenant shall, pursuant to the work letter attached to this Lease as
Exhibit B and made a part hereof (the “Work Letter”), perform the work and make
the installations in the Premises substantially as set forth in the Work Letter
(such work and installations to be performed or made by Tenant hereinafter
referred to as the “Improvement Work”). Tenant agrees that in performing the
Improvement Work, Tenant shall utilize the improvements and specifications
described on Exhibit C attached hereto (the “Standard Tenant Improvements”).

 

15.          Parking. “Parking” as set forth in the Basic Lease Information
shall be deleted and replaced with the following: “Non-exclusive unassigned
parking at a ratio of 3.2 spaces per 1,000 rentable square feet comprising the
Premises at any given time. Other than maintenance and repair costs included in
Operating Expenses, Tenant shall not be charged for use of the parking spaces.”

 

16.          Rental. The following is hereby added to the end of the third
sentence of Section 3(d): “provided, however, that once but only once in any
twelve (12) month period during the Term, Tenant shall be entitled to written
notice of non-receipt of Base Rent from Landlord, and Tenant shall not be liable
for any late charge hereunder if such installment of Base Rent is received by
Landlord within five (5) days after Tenant’s receipt of such notice from
Landlord.”

 

17.          Alterations. The following is hereby added to the end of Section
14(b) of the Lease: “Notwithstanding the foregoing, in the event Tenant requests
Landlord’s consent to an alteration or modification to the Premises and includes
in such written request a provision in ALL CAPITALS BOLD FACE TYPE for
permission to leave such alteration or modification at the expiration of the
Term, Landlord’s consent (if given) shall indicate whether the Tenant may leave
the proposed alteration or modification in the Premises at the expiration of the
Term. Such determination shall be made in Landlord’s sole discretion. Failure of
Landlord to provide

 

9

--------------------------------------------------------------------------------


 

such an indication shall be deemed an election of the Landlord to require
removal. In the event the Landlord indicates that the alteration or modification
may remain in the Premises at the expiration of the Term, Tenant shall not be
required to remove such alteration or modification, notwithstanding anything in
Section 7 of the Lease to the contrary.”

 

18.          Signage. Section 14(d) of the Lease is hereby deleted and replaced
with the following: “So long as Tenant is in occupancy of at least the Original
Premises and subject to space availability, Tenant at its sole cost and expense,
shall have the right to install a business identification sign on the concrete
monument sign for the Building in approximate proportion to Tenant’s share of
the Building. Any such sign shall be subject to Landlord’s prior written consent
as to design, location and materials.”

 

19.          Notices. The Lease is amended to provide that all notices to Tenant
shall be sent to:

 

4440 Rosewood Drive

Pleasanton, California 94588

Attention: General Counsel

 

with a copy to:

 

4440 Rosewood Drive

Pleasanton, California 94588

Attention: Director of Real Estate

 

20.          Events of Default. The following is added to the end of Section
23(a)(i): “provided that Tenant shall be entitled to receive written notice of
late payment one time during each year of the Term, and with respect to that one
late payment, Tenant shall not be in default under this Section 23 unless Tenant
has failed to make the required payment within three (3) days after such notice
from Landlord. After the notice has been given, Landlord shall not be required
to provide any further notices to Tenant. Each such notice shall be concurrent
with, and not in addition to, any notice required by applicable laws.”

 

21.          Assignment and Subletting. Section 24 is hereby amended as follows:

 

21.1        Section 24(a)(iii) is deleted in its entirety and replaced with the
following: “in Landlord’s reasonable judgment, the financial worth of the
proposed assignee does not meet the reasonable credit standards applied by
Landlord;”

 

21.2        Section 24(viii) is deleted in its entirety and replaced with the
following: “the proposed assignee or sublessee is, as of the date of this Lease,
a tenant in the Building and Landlord does not have space in the Building
available for Lease;”

 

21.3        Section 24(a)(xi) is hereby deleted in its entirety.

 

22.          Ratification. The Lease, as amended by this Amendment, is hereby
ratified by Landlord and Tenant and Landlord and Tenant hereby agree that the
Lease, as so amended, shall continue in full force and effect.

 

10

--------------------------------------------------------------------------------


 

23.          Miscellaneous.

 

23.1        Voluntary Agreement. The parties have read this Amendment and on the
advice of counsel they have freely and voluntarily entered into this Amendment.

 

23.2        Attorneys’ Fees. If either party commences an action against the
other party arising out of or in connection with this Amendment, the prevailing
party shall be entitled to recover from the losing party reasonable attorneys’
fees and costs of suit.

 

23.3        Successors. This Amendment shall be binding on and inure to the
benefit of the parties and their successors.

 

23.4        Counterparts. This Amendment may be signed in two (2) or more
counterparts. When at least one such counterpart has been signed by each party,
this Amendment shall be deemed to have been fully executed, each counterpart
shall be deemed to be an original, and all counterparts shall be deemed to be
one and the same agreement.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first written above.

 

 

LANDLORD:

 

 

 

 

 

 

 

MARRIOTT PLAZA ASSOCIATES L.P.,
a California limited partnership

 

 

 

 

 

 

 

By:

Menlo Equities Associates IV LLC,

 

 

a California limited liability company

 

 

Its General Partner

 

 

 

 

 

 

 

 

By:

Menlo Equities LLC,

 

 

 

a California limited liability company

 

 

 

Its Manager

 

 

 

 

 

 

 

 

 

By:

Diamant Investments LLC,

 

 

 

 

a Delaware limited liability company

 

 

 

 

Its Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Richard J. Holmstrom

 

 

 

 

 

Richard J. Holmstrom, Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

 

 

 

 

COMMERCE ONE, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Robert M. Torkoff

 

 

Print Name:

Robert M. Torkoff

 

 

Its:

Senior Vice President Corporate Development and General Counsel

 

 

 

 

 

 

 

 

 

By:

/s/ Charles D. Boynton

 

 

Print Name:

Charles D. Boynton

 

 

Its:

Director of Financial Planning and Analysis

 

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF LETTER OF CREDIT

 

Date:                                         , 2000

Irrevocable Standby Letter of Credit Number:
                                     

 

Beneficiary:

 

Applicant:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amount:

 

 

 

 

 

USD $

 

 

 

(

 

)

 

 

 

 

 

Expiration:

 

 

We hereby establish our Irrevocable Standby Letter of Credit No.
                          in your favor for the account of
                                     ,                                       ,
on behalf of
                                                                               ,
available for drawings for up to an aggregate amount of U.S. $
                      (                    ).  This Letter of Credit is
available by payment upon your draft drawn at sight on us, submitted at the
office of                , Attention: Letter of Credit Services, and expires at
our close of business on the expiration date or any automatically extended
expiration date as hereinafter set forth.

 

This Letter of Credit shall expire on
                                            , but such expiration date shall be
automatically extended for a period of one (1) year on
                                      and on each successive expiration date,
unless at least sixty (60) days before the current expiration date we notify you
by overnight courier that this Letter of Credit is not extended beyond the
current expiration date.  In the event you are so notified, any unused portion
of the Letter of Credit shall be available upon presentation of a sight draft by
                                 within the current expiration date.

 

We give our undertaking to the Beneficiary that sums drawn under and in
compliance with the terms of this Letter of Credit will be duly honored by our
bank on presentation of drawings in accordance with the terms of this credit.

 

13

--------------------------------------------------------------------------------


 

This Letter of Credit is transferable by the Beneficiary.  Transfer of this
Letter of Credit is subject to our consent and receipt of Beneficiary’s
instructions in the form attached hereto as Exhibit A accompanied by the
original Letter of Credit and amendment(s) if any.

 

This Letter of Credit is subject to the Uniform Customs and Practices for
Documentary Credits (1993 Revision) International Chamber of Commerce
Publication No. 500 and engages us to the terms herein.

 

 

Yours very truly,

 

 

 

 

 

 

 

Authorized Signature

 

Letter of Credit Services

 

(_____)_____________

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 

 

 

 

 

 

 

 

Attention: Letter of Credit Services

 

Re: Irrevocable Letter of Credit No.                             

 

Dear Sirs:

 

The undersigned acknowledges receipt of your advice No.
                                  of a credit issued in our favor, the terms of
which are satisfactory.  We now return the original advice of the said credit
with all amendments and extensions, if any, and hereby irrevocably transfer the
said credit and all amendments and extensions thereof, if any, to:

 

 

_______________________________________

 

 

[Name of Transferee]

 

 

 

 

 

_______________________________________

 

 

[Address]

 

 

You are to inform the transferee of this transfer and such transferee shall have
sole rights as beneficiary under the credit, including any amendments, extension
or increases thereof, without notice to or further assent from us.

 

 

 

Yours very truly,

 

 

 

 

 

By:

 

 

(The above signature with title as stated with

 

that on file with us and is authorized for

 

execution of this instrument.)

 

 

 

__________________________________________________

 

(Bank)

 

15

--------------------------------------------------------------------------------


 

EXHIBIT B

 

WORK LETTER

 

THIS WORK LETTER, dated October 20, 2000, is entered into by and between
MARRIOTT PLAZA ASSOCIATES L.P., a California limited partnership (“Landlord”)
and COMMERCE ONE, INC., a Delaware corporation (“Tenant”).  On or about the date
hereof, Landlord and Tenant entered into that certain Amendment No. 1 to Lease,
which amended that certain Office Lease dated August 30, 1999 (as amended, the
“Lease”) for the Premises, as defined in the Lease.  This Work Letter sets forth
the agreement of Landlord and Tenant with respect to the improvements to be
constructed in the Premises.  In the event of any inconsistency between the
terms of this Work Letter and the terms of the Lease, the terms of the Lease
shall control.  All defined terms used herein shall have the meanings set forth
in the Lease, unless otherwise defined in this Work Letter.

 

1.             Improvement Work.  Tenant shall construct, furnish or install all
improvements, equipment or fixtures, that are necessary for Tenant’s use and
occupancy of the entirety of the Premises (the “Improvement Work”).  Tenant
shall also be responsible for the cost of any alterations to the Building
required as a result of the Improvement Work.  The Improvement Work shall be in
conformity with drawings and specifications submitted to and approved by
Landlord and shall be performed in accordance with the following provisions:

 

(a)                                                  Tenant shall prepare and
submit to Landlord for its approval two sets of fully dimensioned scale drawings
(suitable for submission with a building permit application) for the Improvement
Work (including plans, elevations, critical sections and details) and a
specification of Tenant’s utility requirements.  Tenant shall cause all drawings
and specifications for the Improvement Work to be prepared by licensed
architects and where appropriate, mechanical, electrical and structural
engineers.

 

(b)                                                  Within 5 days after receipt
of Tenant’s drawings Landlord shall return one set of prints thereof with
Landlord’s approval and/or suggested modifications noted thereon.  If Landlord
has approved Tenant’s drawings subject to modifications, such modifications
shall be deemed to be acceptable to and approved by Tenant unless Tenant shall
prepare and resubmit revised drawings for further consideration by Landlord.  If
Landlord has suggested modifications without approving Tenant’s drawings Tenant
shall prepare and resubmit revised drawings within seven days for consideration
by Landlord.  All revised drawings shall be submitted, with changes highlighted,
to Landlord within seven days following Landlord’s return to Tenant of the
drawings originally submitted, and Landlord shall approve or disapprove such
revised drawings within seven days following receipt of the same.

 

(c)                                                  Tenant shall obtain all
building and other permits necessary in connection with the Improvement Work
prior to the commencement of such work.  The Improvement Work shall (i) be
constructed in compliance with all of the terms

 

16

--------------------------------------------------------------------------------


 

and conditions of the Lease and with all applicable laws and regulations, (ii)
not involve changes to structural components of the Building nor involve any
floor, roof, or wall penetrations unless approved by Landlord, and (iii) not
require any material modifications of the Building’s mechanical or electrical
systems unless approved by Landlord.

 

(d)                                                  Prior to commencing
construction, Tenant shall deliver to Landlord the following:

 

1.                                       The address of Tenant’s general
contractor, and the names of the primary subcontractors Tenant’s contractor
intends to engage for the construction of the Premises.

 

2.                                       The actual commencement date of
construction and the estimated date of completion of the work, including
fixturization.

 

3.                                       Evidence of insurance as called for
hereinbelow.

 

4.                                       An executed copy of the applicable
building permit for such work.

 

(e)                                                  After final approval of
Tenant’s drawings by Landlord, Tenant shall proceed promptly to commence
performance of the Improvement Work.  Tenant’s contractors and subcontractors
shall be acceptable to and approved in writing by Landlord, which approval shall
not be unreasonably withheld or delayed, and shall, at Landlord’s option, be
subject to administrative supervision by Landlord in their use of the Building. 
Tenant shall furnish to Landlord a copy of the executed contract between Tenant
and Tenant’s general contractor covering all of Tenant’s obligations under this
Work Letter.  Tenant shall use commercially reasonable efforts to cause such
work to be performed in as efficient a manner as is commercially reasonable. 
Tenant shall reimburse Landlord on demand for the cost of repairing any damage
to the Building caused by Tenant or its contractors during performance of the
Improvement Work.  Tenant’s contractors shall conduct their work and employ
labor in such manner as to maintain harmonious labor relations.  Tenant’s
general contractor (“Contractor”) shall obtain a builder’s risk policy of
insurance in an amount and form and issued by a carrier reasonably satisfactory
to Landlord, and Tenant’s general contractor and subcontractors shall carry
worker’s compensation insurance for their employees as required by law.  The
builder’s risk policy of insurance shall name Landlord as an additional insured
and shall not be cancelable without at least 30 days’ prior written notice to
Landlord.

 

(f)                                                    Any changes in the
Improvement Work from the final drawings approved by Landlord shall be subject
to Landlord’s prior written approval, which shall not be unreasonably withheld. 
Any material deviation in construction from the design specifications and
criteria set forth herein or from Tenant’s plans and specifications as approved
by Landlord shall constitute a default for which Landlord may, within ten (10)
days after giving written notice to Tenant, elect to

 

17

--------------------------------------------------------------------------------


 

exercise the remedies available in the event of default under the provisions of
this Lease, unless such default is cured within such ten (10) day period, or, if
the cure reasonably requires more than ten (10) days, unless such default is
cured as soon as reasonably practicable but in no event later than thirty (30)
days after Landlord’s notice to Tenant.  Only new materials shall be used in the
construction of the Improvement Work, except with the written consent of
Landlord.

 

(g)                                                 During the construction of
the Improvement Work, Tenant shall provide and pay for temporary connections for
all utilities brought to the Building.  Trash removal will be done continually
at Tenant’s sole cost and expense.  No trash, or other debris, or other waste
may be deposited at any time outside the Building.  If so, Landlord may remove
it at Tenant’s expense, which expense shall equal the cost of removal plus
twenty-five percent (25%) of such costs as a management fee.

 

(h)                                                 Storage of Tenant’s
contractors’ construction materials, tools and equipment shall be confined
within the Building, and in no event shall any materials or debris be stored
outside of the Building.

 

(i)                                                    Tenant acknowledges that
it has engaged its architects and shall be solely responsible for the actions
and omissions of its architects and for any loss, liability, claim, cost, damage
or expense suffered by Landlord or any other entity or person as a result of the
acts or omissions of its architects or for delays caused by its architects. 
Landlord’s approval of any of Tenant’s architects or engineers and of any
documents prepared by any of them shall not be for the benefit of Tenant or any
third party, and Landlord shall have no duty to Tenant or to any third parties
for the actions or omissions of Tenant’s architects or engineers.  Tenant shall
indemnify and hold harmless Landlord against any and all losses, costs, damages,
claims and liabilities arising from the actions or omissions of Tenant’s
architects and engineers.

 

(j)                                                    Landlord shall have the
right to post in a conspicuous location on the Building or the Premises, as well
as record with the County of Santa Clara, a Notice of Nonresponsibility.

 

(k)                                                Without limiting the
generality of the foregoing, any work to be performed outside of the Building
shall be coordinated with Landlord, and shall be subject to reasonable
scheduling requirements of Landlord.

 

(l)                                                    Tenant shall, upon
completion of its work, submit to Landlord two (2) complete sets of plans (one
(1) reproducible) and specifications covering all of the Improvement Work,
including architectural, electrical, and plumbing, as built.

 

2.                                      Payment of Costs of the Improvement
Work.

 

(a)                                                  Unless specified otherwise
herein, Tenant shall bear and pay the cost of the Improvement Work (which cost
shall include, without limitation, the costs of construction, the cost of
permits and permit expediting, and all architectural and

 

18

--------------------------------------------------------------------------------


 

engineering services obtained by Landlord in connection with the Tenant
Improvements, the Contractor’s fees, and any Property Maintenance Costs from the
date of this Work Letter until the Lease Commencement Date), provided that so
long as Tenant in not in default under the Lease, Landlord shall contribute a
maximum of $5.00 per square foot (the “Improvement Allowance”).  Landlord shall
pay the Improvement Allowance to Tenant in accordance with Paragraph 3 below
(which amount shall not exceed $5.00 per square foot for the applicable space
under construction).

 

(b)                                                  The Improvement Allowance
shall be utilized only for carpeting and painting the Premises, and not for
other improvements to the Premises or Building, signage, furniture costs, any
third party consulting or contracting fees (except for Tenant’s architect’s
fees), any telecom/cabling costs, or any other purpose.  Tenant shall bear and
pay the cost of the Improvement Work (including but not limited to all of the
foregoing fees and costs) in excess of the Improvement Allowance, if any.

 

3.             Evidence of Completion of Improvement Work.  Upon the completion
of the Improvement Work, Tenant shall submit to Landlord:

 

(a)                                                  A detailed breakdown of
Tenant’s final and total construction costs, together with receipted evidence
showing payment thereof, satisfactory to Landlord.

 

(b)                                                  All evidence reasonably
available from governmental authorities showing compliance with any and all
other laws, orders and regulations of any and all governmental authorities
having jurisdiction over the Building, including, without limitation,
authorization for physical occupancy of the Building.

 

(c)                                                  The as-built plans and
specifications of all Improvement Work.

 

(d)                                                  A Contractor’s
certification as follows:

 

“There are no known mechanics’ or materialmen’s liens outstanding at the date of
this application for payment, all due and payable bills with respect to the
Building have been paid to date or shall be paid from the proceeds of this
application for payment, and there is no known basis for the filing of any
mechanics’ or materialmen’s liens against the Building or the Property, and, to
the best of our knowledge, waivers from all subcontractors are valid and
constitute an effective waiver of lien under applicable law to the extent of
payments that have been made or shall be made concurrently herewith.”

 

(e)                                                  Fully executed
unconditional lien releases in the form prescribed by law from the Contractor
and all subcontractors and suppliers furnishing labor or materials.

 

19

--------------------------------------------------------------------------------


 

(f)            All documents necessary to effect and perfect the transfer of
title to the materials or equipment for which application for payment if made.

 

Within thirty (30) days of receipt from Tenant of the items set forth in this
Paragraph 3, Landlord shall pay to Tenant the Improvement Allowance in an amount
equal to the actual costs incurred by Tenant to paint and re-carpet the
Premises, which amount shall not exceed the Improvement Allowance maximum.

 

4.             Assignment of Rights Against Architect and Contractor. Tenant
hereby assigns to Landlord on a non-exclusive basis any and all rights Tenant
may have against Tenant’s architects and contractors relating to the Improvement
Work, without in any way obligating Landlord to pursue or prosecute such rights.
Landlord shall have no obligation to advance the Improvement Allowance to the
extent it exceeds the total cost of the Improvement Work. In no event shall
Landlord have any responsibility for the cost of the Improvement Work in excess
of the Improvement Allowance. Landlord shall have no obligation to make any
payments to Contractor’s material suppliers to subcontractors or to determine
whether amounts due them from Contractor in connection with the Improvement Work
have, in fact, been paid.

 

(Remainder of Page Intentionally Left Blank)

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Work Letter as of the
respective dates indicated below.

 

 

LANDLORD:

 

 

 

 

 

MARRIOTT PLAZA ASSOCIATES L.P.,

 

a California limited partnership

 

 

 

 

 

By:

Menlo Equities Associates IV LLC,

 

 

a California limited liability company

 

 

Its General Partner

 

 

 

 

 

 

By:

Menlo Equities LLC,

 

 

 

a California limited liability company

 

 

 

Its Manager

 

 

 

 

 

 

 

By:

Diamant Investments LLC,

 

 

 

 

a Delaware limited liability company

 

 

 

 

Its Member

 

 

 

 

 

 

 

 

By:

/s/ Richard J. Holmstrom

 

 

 

 

 

 

Richard J. Holmstrom, Manager

 

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

COMMERCE ONE, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Charles D. Boynton

 

 

Print Name:

Charles D. Boynton

 

 

Its:

Director of Financial Planning & Analysis

 

 

 

 

 

By:

/s/ Brian Griggs

 

 

Print Name:

Brian Griggs

 

 

Its:

Authorized Representative

 

 

21

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Standard Tenant Improvements

 

[to be attached]

 

22

--------------------------------------------------------------------------------


 

[GRAPHIC]

 

23

--------------------------------------------------------------------------------


 

[GRAPHIC]

 

24

--------------------------------------------------------------------------------


 

[GRAPHIC]

 

25

--------------------------------------------------------------------------------


 

[GRAPHIC]

 

26

--------------------------------------------------------------------------------


 

[GRAPHIC]

 

27

--------------------------------------------------------------------------------


 

[GRAPHIC]

 

28

--------------------------------------------------------------------------------